1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                Case No.: 16-cv-2613-BTM-BGS
      LIZBETH VALDEZ,
12
                                     Plaintiff,   ORDER GRANTING PLAINTIFF’S
13                                                MOTION FOR SUMMARY
      v.                                          JUDGMENT IN PART AND
14
                                                  DENYING DEFENDANT’S
      AT&T UMBRELLA BENEFIT
15                                                MOTION FOR SUMMARY
      PLAN No. 1,
                                                  JUDGMENT
16                                Defendant.
17                                                [ECF Nos. 31, 41, 42]
18
19      I.      INTRODUCTION
20           Plaintiff Lizbeth Valdez brings this action for short and long term disability
21   benefits under 29 U.S.C. § 1132(a)(1)(B), which provides for civil enforcement of
22   employee benefit plans pursuant to the Employee Retirement Income Security
23   Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001 et seq. Plaintiff asserts her short term
24   disability benefits were wrongfully denied and that but for the wrongful denial, she
25   would be entitled to long term benefits. Pending before the Court are cross-
26   motions for summary judgment submitted by Plaintiff and Defendant AT&T
27   Umbrella Benefit Plan No. 1 (“the Plan”). The question before the Court on
28   summary judgment is whether the Plan administrator’s decision to deny Plaintiff’s


                                                  1
                                                                            16-cv-2613-BTM-BGS
1    short term disability benefit claim was an abuse of discretion. For reasons set
2    forth below, the Court concludes that it was.
3       II.     BACKGROUND
4       A. FACTS
5               1. The Disability Plan
6             As an employee of Pacific Bell Telephone Company (“PacBell”), Plaintiff
7    was a participant in AT&T Umbrella Benefit Plan No. 1 (“the Plan”), which is
8    governed by the Employee Retirement Income Security Act of 1974 (“ERISA”). A
9    third-party claims administrator, Sedgwick Claims Management Services
10   (“Sedgwick” or “the claim administrator”), determines all claims and appeals for
11   benefits under the Plan. (AR 88). Regular claims are determined by Sedgewick
12   employees at AT&T Integrated Disability Service Center; Sedgewick’s Quality
13   Review Unit decides appeals and denials of benefit claims under the Plan. (AR
14   93, 94).
15            The Plan provides short term disability (“STD”) benefits upon a showing of
16   disability. Under the Plan, a participant is disabled when she has “a sickness,
17   injury or other medical, psychiatric or psychological condition that prevents [her]
18   from engaging in [her] normal occupation or employment . . . in accordance with
19   [her employer’s] normal practices.” (AR 64, 69). If a participant is “able to
20   perform a modified duty” and her employer “is able to accommodate [her]
21   restrictions,” then the participant is not considered disabled. (AR 64, 69).
22            In order to be considered for STD benefits under the Plan, the participant
23   must “be under the care of a physician and follow a treatment plan that is
24   reasonably designed (where practicable) to result in [the participant’s] recovery
25   and return to work.” (AR 69). The participant must periodically file medical
26   evidence of her disability, and her medical providers must furnish medical reports
27   and necessary information to the claims administrator in a timely manner. (AR
28   69). STD benefits are terminated if the participant “fail[s] to furnish objective

                                                2
                                                                          16-cv-2613-BTM-BGS
1    Medical Evidence” of her alleged disability or “fail[s] to follow a medically
2    appropriate treatment plan that is reasonably designed (where practicable)” to
3    facilitate her recovery and eventual return to work. (AR 75). The claim
4    administrator may require claimants to undergo additional medical examinations
5    before making an STD benefits determination. (AR 70). Claimants are not
6    required to pay for these requested medical examinations. (AR 70).
7             2. Plaintiff’s Job Duties and Diagnoses
8          In April 2015, Plaintiff Lizbeth Valdez began working as a sales consultant
9    at PacBell. (AR 124). Plaintiff’s work duties included answering customer phone
10   calls while wearing a headset and entering customer data into the computer.
11   (Id.) The work was largely sedentary, involving reading, typing, and using a
12   mouse while viewing a computer screen. (Id.). However, Plaintiff had been in ill
13   health for some time.
14         In November 2012, when Plaintiff was 25 years old, she was diagnosed
15   with multiple sclerosis (“MS”). Her MRI showed “innumerable dawsons fingers
16   as well as high cervical lesion,” and subsequent MRI’s revealed increasing
17   numbers of active brain lesions. (AR 119, 431-32). Between November 2012
18   and October 2015, Plaintiff suffered five MS related relapses. (AR 119, 436). In
19   addition to her MS diagnosis, Plaintiff began suffering from headaches in May
20   2014 and was hospitalized with viral meningitis in July 2014. (AR 340). The
21   following year, she was diagnosed with depression secondary to her MS. (AR
22   340). As early as July 2015, Plaintiff began suffering from chronic migraine
23   headaches that led her to seek medical attention. (AR 117, 340). These chronic
24   migraines are the basis for Plaintiff’s STD benefits claims and appeals.
25         Migraines are defined as “painful, throbbing headaches” that “may cause
26   nausea and vomiting and make you sensitive to light, sound or smell.” (AR 468).
27   Left untreated, migraines can last from four hours to a few days. (AR 468).
28   Prescription medication helps resolve migraines, and Plaintiff’s self-care

                                               3
                                                                          16-cv-2613-BTM-BGS
1    instructions included “rest[ing] in a quiet, dark room until [her] headache is gone”
2    and avoiding watching TV or reading. (AR 469). The self-care instructions told
3    Plaintiff to seek immediate medical care if she experienced “new or worse
4    nausea and vomiting,” “a new or higher fever,” or a progressively worse
5    headache. (AR 470).
6             3. History of Plaintiff’s Benefits Claims From October 2015 to April
7                2016
8          In early October 2015, Plaintiff was hospitalized for two days after reporting
9    head pain and vertigo. (AR 117). She was admitted for a migraine, anxiety, and
10   possible exacerbation of multiple sclerosis. (AR 117). Her MRI was unchanged
11   from August 2015, but showed more lesions than her November 2012 MRI. (AR
12   436). Plaintiff submitted her first STD claim during that hospital stay. (AR 98,
13   104). Her medical provider, Kaiser Permanente, submitted a work status report
14   and a discharge summary for October 6, 2015, which stated she “was started on
15   i/v solumedrol, was seen by [inpatient] neurology consult, had MRI head which is
16   negative for acute issues, and . . . [was] stable to be discharged home.” (AR
17   140). The claim administrator noted it was “unclear why [Plaintiff] could not
18   return to work shortly after the discharge while only on [prescription
19   management]” and without a “complex [treatment] plan.” (AR 108-09). Plaintiff’s
20   claim was approved, but the claim administrator told Plaintiff she would need to
21   submit additional medical information should she remain out of work. (AR 109).
22         Plaintiff continued to suffer weeks-long migraine headaches after her
23   discharge, prompting nine medical visits between October 14 and November 17.
24   (AR 113-122, 430, 501-09, 680). Her other symptoms included severe fatigue,
25   insomnia, and weakness. (AR 447).
26         Plaintiff opened her second STD benefits claim on October 20, 2015.
27   Kaiser Permanente submitted a work status report by Plaintiff’s treating
28   neurologist, Dr. Cynthia Elizabeth Spier, placing her off work from October 25,

                                               4
                                                                         16-cv-2613-BTM-BGS
1    2015 through November 2, 2015. (AR 200-201, 646-654). At that time, attempts
2    to treat Plaintiff’s chronic migraines included adjusting medications, providing
3    injections, recommending once-monthly magnesium infusions, attending
4    headache classes, adjusting her diet, obtaining therapy for anxiety and stress,
5    and stopping narcotic medication. (AR 446-48).
6          The claim administrator was again skeptical of the submission. The
7    administrator noted Plaintiff has “a history of MS” but that her MRI’s showed no
8    new lesions or complications and her chronic migraines did “not appear to be a
9    clinical occurrence of the condition.” (AR 203). The administrator concluded that
10   the medical documentation did not establish why Plaintiff could not continue her
11   sedentary job under the treatment plan. (AR 203). Plaintiff’s claim was referred
12   to third-party Physician Advisor, Dr. Katherine Duvall, who submitted two reports.
13   (AR 641-42).
14         Dr. Duvall’s initial report, which was written without consulting Plaintiff’s
15   treating physicians, recommended denying the claim. (AR 641-43). However,
16   after making contact with Plaintiff’s treating neurologist, Duvall submitted a
17   second report that reached the opposite conclusion. (AR 633). In her second
18   report, Duvall noted, “[i]n general, one would not expect significant objective
19   physical exam findings or test results with migraine type headaches; however, if
20   headaches are severe and refractory, the condition can be disabling.” (AR 633).
21   Duvall averred that “the severity of the headaches is supported by [Plaintiff’s] ER
22   visit, medication adjustments and changes, and need for steroids” and that “[h]er
23   condition may also be complicated by her Multiple Sclerosis.” (AR 634).
24   Because Plaintiff’s treatment regime changed after her November 6 visit, Duvall
25   concluded it was medically reasonable to “allow one week” for improvement and
26   added that “[u]pdated, objective medical information would be needed [thereafter]
27   to support an ongoing inability to work or the need for restrictions/limitations if
28   applicable at that time.” (AR 634). Duvall concluded from an occupational

                                                5
                                                                           16-cv-2613-BTM-BGS
1    medicine perspective, Plaintiff would be unable to work until November 13, 2015
2    “due to severe headaches and treatment.” (AR 633).
3            Plaintiff’s benefits were approved from October 20 through November 16,
4    2015. (AR 633-34). However, she was denied STD benefits from November 16
5    onward. (AR 447). A letter to Plaintiff explained that Plaintiff’s submitted
6    documents, “a work status note and several After Visit Summary sheets dated
7    from November 6 to November 17 2015,” did not provide “detailed clinical
8    information” and “did not contain observable findings to support an extension of
9    disability.” (AR 447).
10           Between December 2015 and mid-January 2016, Plaintiff sought repeated
11   medical attention for severe headaches and worsening MS symptoms. At a
12   December 7 visit, Dr. Spier increased Plaintiff’s nortriptyline dosage, instructed
13   her to attend a headache class and obtain a magnesium infusion, and placed her
14   off work through early January. (AR 576-78). On December 24, 2015, Plaintiff
15   again reported headaches, dizziness, and nausea. (AR 428). Dr. Spier
16   administered a Toradol injection. Toradol is used in emergencies and treatment
17   of severe migraine attacks when other medications have not worked and,
18   because of its severe side effects, should not be used for more than five days.1
19   (AR 428; ECF No. 41 at 6, n.3).
20           Plaintiff reported “transformed migraines,” i.e., episodic migraine attacks,
21   on January 5 and 7, 2016, prompting her neurologist to re-start Topamax and
22   increase her nortiptyline dosage. (AR 572-73). Topamax, which helps to reduce
23   the frequency of migraines, is accompanied by side-effects that include
24   dizziness, loss of coordination, tingling of hands and feet, slowed thinking,
25
26
27   1The National Institute of Health’s website states that a toradol injection, also known as a ketorolac injection, “is
     used for the short-term relief of moderately severe pain” and “should not be used for longer than 5 days for .. .
28   pain from chronic (long-term) conditions.” The drug “may cause serious side effects.” See Ketorolac Injection,
     MedlinePlus, (last updated Dec. 18, 2018) https://medlineplus.gov/druginfo/meds/a614011.html.


                                                                6
                                                                                                     16-cv-2613-BTM-BGS
1    nervousness, memory problems and speech problems. (AR 574). On January
2    18, Plaintiff sought help for bilateral leg muscle pain, weakness, and blurred
3    vision, and was prescribed intravenous Solu-Medrol infusion, a short-term
4    treatment for worsening MS. (AR 420, 515; ECF No. 41 at 7, n.6). On January
5    20, Plaintiff began experiencing extreme, burning pain that traveled from her feet
6    to her legs, in addition to headaches, that led to additional Solu-Medrol
7    treatments on January 21 and 22. (AR 415-417).
8          Kaiser Permanente sent the claim administrator additional medical
9    information on January 21, 2016. On January 25, the claim was denied because
10   the medical evidence was not sufficiently clear on why Plaintiff could not perform
11   “the essential duties of [her] occupation.” (AR 441). According to the the claim
12   administrator, Plaintiff’s submission consisted of over “30 pages of listed
13   [prescriptions]” and “labs without context.” (AR 223). The administrator noted
14   “these are all raw data without interpretation” that were duplicated from other
15   submissions or corresponded with previously reviewed time periods. (AR 223).
16   The November denial-of-benefits was upheld and Plaintiff was advised of her
17   right to appeal. (AR 448).
18         In February 2016, Plaintiff appealed the denial. (AR 225, 372, 408). The
19   Plan’s Quality Review Unit referred Plaintiff’s claim to four independent Physician
20   Advisors: (1) Michael A. Rater, M.D., Psychiatry; (2) Bradley Davitt, M.D.,
21   Opthalmology; (4) Amy Hopkins, M.D., Internal Medicine; and (4) Charles Brock,
22   M.D., Neurology.
23          The first three Physician Advisors, who reviewed Plaintiff’s claim from
24   psychiatric, opthamologic, and internal medicine perspectives, found she did not
25   have a disability that would prevent her from returning to work. (AR 374, 378,
26   390). In relevant part, Dr. Spier made statements to Dr. Rater about Plaintiff’s
27   disability from a psychiatric perspective. Dr. Rater’s report details the
28   conversation as follows:

                                               7
                                                                         16-cv-2613-BTM-BGS
1          Dr. Spier stated Ms. Valdez is very complicated. She did not show
           for her last visit. She was supposed to get a spinal tap to see if there
2
           was any evidence of viral meningitis. She had viral meningitis in
3          2014. Dr. Spier stated she is working on finding out why she has so
           many headaches. She stated the meningitis could be causing it. Dr.
4
           Spier stated she put Ms. Valdez off of work because every time she is
5          due to go back she comes into the office stating that her symptoms
           are very severe. She cries in the office and will go to the ER. Dr.
6
           Spier stated she has real illnesses. She has MS (multiple sclerosis).
7          The last visit, her legs were weak. Her exams are not reliable
           because she gives way and it is impossible to identify if there is any
8
           real weakness. Dr. Spier stated she cannot figure out what is going
9          on with Ms. Valdez. She stated she does suspect that she has some
           secondary gain. Dr. Spier stated she is going to send Ms. Valdez for
10
           a psych evaluation. (AR 371).
11
           Dr. Charles Brock, who reviewed Plaintiff’s claim from a neurological
12
     perspective, concluded on March 16, 2016 that Plaintiff was disabled from
13
     “November 16, 2015 through present.” (AR 381). Dr. Brock averred that Plaintiff
14
     was disabled and incapable of work because the documentation demonstrated
15
     “the presence of ongoing migraine headache” requiring “repeated medical
16
     visitations and medical administrations” and a “history of multiple sclerosis with a
17
     progressive episode, and experiencing weakness of bilateral lower extremities
18
     that required IV Solu-Medrol.” (AR 382-83). Dr. Brock concluded Plaintiff was
19
     supported for “restrictions and limitations including no walking and no ability to
20
     tolerate working in a brightly lighted environment, prolonged viewing of a
21
     computer screen, or noisy environment due to the presence of ongoing persistent
22
     migraine headache and presence of bilateral lower extremity weakness due to
23
     the MS exacerbation.” Dr. Brock added it was unreasonable to expect Plaintiff
24
     “to perform her job duties of using a headset to speak to the caller while
25
     simultaneously entering information into the computer to record caller
26
     information.” (AR 383). In sum, Dr. Brock found Plaintiff was disabled from a
27
     neurological perspective. (AR 383). Plaintiff’s STD benefits were approved from
28

                                               8
                                                                         16-cv-2613-BTM-BGS
1    October 20, 2015 through April 17, 2016. (AR 356).
2           On March 21, 2016, Plaintiff saw her neurologist for headaches, MS,
3    anxiety, and dizziness. (AR 286). Dr. Spier prescribed meclizine2 for her
4    dizziness and referred Plaintiff to psychiatry and counseling “re mood affecting
5    headaches/depression.” (AR 286). Plaintiff went to the emergency room on April
6    4 and reported a week-long constant, severe headache and nausea. (AR 341-
7    47). She stated her prednisone taper was not working. (AR 340).
8           The Emergency Department physician described Plaintiff’s headache
9    status as “severe exacerbation” and “inadequately controlled.” (AR 342). After
10   consulting with Dr. Spier and the on-call neurologist, Plaintiff was prescribed
11   Compazine, Benadryl, and DHE, which helped resolve the headache. (AR 344).
12   The Emergency Department physician ruled out subarachnoid hemorrhage and
13   meningitis, and decided to discharge Plaintiff. (AR 344). He concluded her
14   symptoms “appear[ed] to be a complication from her chronic migraines,” and
15   recommended that Plaintiff contact her neurologist the next day. (AR 344). In a
16   follow-up call with Dr. Rodriguez on April 6th, Plaintiff stated her headache was
17   better on Naproxen and Tylenol, but she was worried because “she is needing
18   the Tylenol more often, ~ 4 hrs.” (AR 345). Two days later, Plaintiff received a
19   Toradol injection. (AR 347).
20          Kaiser Permanente submitted medical information to the claim
21   administrator on April 15, 2016, which included: a no-show note for a doctor
22   appointment on April 4; a progress note from Plaintiff’s April 4 Emergency
23   Department visit; documentation of Plaintiff’s April 8 Toradol injection; and a
24   January 14, 2016 Work Status Report placing Plaintiff off work through July 3,
25   2016. (AR 338-348). The claim administrator concluded the medical information
26
27   2 The NIH website states Meclizine “is used to prevent and treat nausea, vomiting, and dizziness caused by
28   motion sickness” and may be injested as “a regular and chewable tablet and a capsule.” Meclizine, MedlinePlus
     (last updated July 25, 2018) https://medlineplus.gov/druginfo/meds/a682548.html.


                                                            9
                                                                                              16-cv-2613-BTM-BGS
1    did not support Plaintiff’s request for an extension of her established disability
2    because the documents revealed “no objective abnormalities” and instead
3    showed that Plaintiff “reported relief of symptoms after being seen.” (AR 241).
4    The claim administrator once more referred Plaintiff’s claim to Physician Advisor
5    Dr. Duvall for review. (AR 241).
6          Dr. Duvall called but was unable to make contact with Plaintiff’s treating
7    neurologist before writing her April 22, 2016 report. (AR 332). Dr. Duvall noted
8    that after Plaintiff’s April 4 emergency room visit, Plaintiff’s headache was
9    resolved and was better on Naproxen and Tylenol. (AR 333). Although Dr.
10   Duvall received documentation that Plaintiff received a Toradol injection a few
11   days later, the document contained no additional information about Plaintiff’s
12   symptoms or their resolution. (AR 333). Dr. Duvall concluded that from an
13   occupational medicine perspective, “the objective findings are insufficient to
14   support inability to do her usual job duties including sitting, typing and talking,” or
15   the need for restrictions and limitations from April 18, 2016 forward. (AR 333).
16   Plaintiff’s disability claim was rejected. (AR 320-321).
17         On May 24, 2016, Dr. Spier saw Plaintiff and noted her active problems
18   included: anemia, MS, leukocytosis (increased white blood cells in blood),
19   headache, MS exacerbation, atypical migraine, migraine, transformed migraine,
20   chronic migraine with status migrainosus, major depressive disorder, and
21   anxiety. (AR 290). Dr. Spier increased Plaintiff’s Topamax dosage, continued
22   nortriptyline, referred Plaintiff for acupuncture and massage therapy, and
23   prescribed additional injections for Plaintiff’s headache in conjunction with Zofran
24   and Benadryl. (AR 289-90).
25          Plaintiff appealed the denial in June 2016. (AR 254-55, 312, 316-17). Dr.
26   Spier submitted a work status report placing Plaintiff off work from July 5, 2016
27   through September 30, 2016. (AR 310). The Quality Review Unit referred
28   Plaintiff’s appeal to two Physician Advisors: (1) Woodley B. Mardy-Davis, M.D.,

                                               10
                                                                           16-cv-2613-BTM-BGS
1    Anesthesiology (AR 305); and (2) Ekokobe Fonkem, D.O., Neurology (AR 301).
2              Dr. Mardy-Davis concluded Plaintiff was capable of work from a pain
3    medicine perspective, because “symptoms of headaches may be improved with
4    intermittent Solu-Medrol IV infusion and adjustment of work environment
5    including noise and light reduction.” (AR 304). Dr. Mardy-Davis observed
6    “[c]omplete pain relief often does not occur until after resumption of normal
7    acitivites” and “it is not necessary for the patient to wait until all pain is eliminated
8    before returning to work.” (AR 304). Dr. Mardy-Davis further noted “a lack of
9    evidence of pain and disability non-responsive to conservative therapy” and “a
10   lack of documentation of diagnostic testing such as EMG/NCV demonstrating
11   motor or sensory deficits.” (AR 304). No contact was made with Dr. Spier prior to
12   writing the report. (AR 303).
13             Dr. Fonkem concluded Plaintiff was not disabled from her regular job from
14   a neurological perspective. (AR 299). Dr. Fonkem explained that although “the
15   patient has headaches associated with nausea and MS,” the documentation did
16   not “detail objective evidence of significant functional deficits that would prevent
17   the patient from performing her job.” (AR 300). Dr. Fonkem’s synopsis detailed
18   Plaintiff’s medical history at length, but the rationale noted only the April 6, 2016
19   follow-up call in which Plaintiff stated she felt better after taking naproxen and
20   Tylenol. (AR 300). Dr. Fonkem concluded the April 2016 documentation supplied
21   only “subjective complaints but does not provide updated objective evidence of
22   significant functional deficits that would prevent the patient from performing her
23   occupation from a neurology perspective.” (AR 300).
24             Plaintiff appeals.
25      III.      LEGAL STANDARD
26             A denial of benefits claim in an ERISA case “is to be reviewed under a de
27   novo standard unless the benefit plan gives the administrator or fiduciary
28   discretionary authority to determine eligibility for benefits or to construe the terms

                                                11
                                                                             16-cv-2613-BTM-BGS
1    of the plan.” Firestone Tire and Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989).
2    If the benefit plan confers such discretionary authority, then the decision to deny
3    benefits is reviewed for abuse of discretion. Id. Courts should also consider any
4    conflict of interest in the plan’s administration. Abatie v. Alta Health & Life Ins.
5    Co., 458 F.3d 955, 965 (9th Cir. 2006). “[A]n insurer that acts as both the plan
6    administrator and the funding source for benefits operates under what may be
7    termed a structural conflict of interest.” Id. (citing Tremain v. Bell Indus., Inc., 196
8    F.3d 970, 976 (9th Cir.1999)). In the event of a structural conflict of interest, the
9    Ninth Circuit has instructed courts to apply abuse of discretion in a manner
10   “informed by the nature, extent, and effect on the decision-making process of any
11   conflict of interest that may appear in the record.” Id.
12         Although Plaintiff initially argued that a conflict of interest existed that
13   warranted an “enhanced skepticism” standard of review, Plaintiff has since
14   conceded “because AT&T delegated decision-making authority to a third-party
15   administrator, no conflict of interest exists and the correct standard of review is
16   abuse of discretion.” (ECF No. 37 at 1). As it is undisputed that AT&T delegates
17   its authority to a third-party, Sedgewick, to render benefits determinations, and
18   because the Court finds no other basis in the record to infer a conflict of interest,
19   the Court reviews the denial under the abuse of discretion standard. See
20   Hegarty v. AT & T Umbrella Benefit Plan No. 1, 109 F. Supp. 3d 1250, 1255
21   (N.D. Cal. 2015); May v. AT&T Umbrella Plan No. 1, 2012 WL 1997810 at *13-14
22   (N.D. Cal. June 4, 2012).
23         “Where, as here, the abuse of discretion standard applies in an ERISA
24   benefits denial case, a motion for summary judgment is, in most respects, merely
25   the conduit to bring the legal question before the district court and the usual tests
26   of summary judgment, such as whether a genuine dispute of material fact exists,
27   do not apply.” Stephan v. Unum Life Ins. Co. of Am., 697 F.3d 917, 929–30 (9th
28   Cir.2012) (citations, internal quotation marks omitted). “In the absence of a

                                                12
                                                                            16-cv-2613-BTM-BGS
1    conflict, judicial review of a plan administrator's benefits determination involves a
2    straightforward application of the abuse of discretion standard.” Montour v.
3    Hartford Life & Acc. Ins. Co., 588 F.3d 623, 629 (9th Cir. 2009). A court’s review
4    is generally limited to the administrative record; however, if the court in its
5    discretion examines evidence outside the administrative record, then traditional
6    summary judgment rules apply. Abatie, 458 F.3d at 970; Nolan v. Heald College,
7    551 F.3d 1148, 1150 (9th Cir. 2009).
8             “An ERISA administrator abuses its discretion only if it (1) renders a
9    decision without explanation, (2) construes provisions of the plan in a way that
10   conflicts with the plain language of the plan or (3) relies on clearly erroneous
11   findings of fact.” Boyd v. Bert Bell/Pete Rozelle N.F.L. Ret. Plan, 410 F.3d 1173,
12   1178 (9th Cir. 2005). Under the “deferential” abuse of discretion standard, “a
13   plan administrator’s decision ‘will not be disturbed if reasonable.’ ” Stephan, 697
14   F.3d at 929. “This reasonableness standard requires deference to the
15   administrator’s benefits decision unless it is ‘(1) illogical, (2) implausible, or (3)
16   without support in inferences that may be drawn from the facts in the record.’ ” Id.
17   (quoting Salomaa v. Honda Long Term Disability Plan, 642 F.3d 666, 676 (9th
18   Cir. 2011)).
19      IV.      DISCUSSION
20            Plaintiff challenges the reasonableness of the claim administrator’s denial
21   of her appeal. The crux of Plaintiff’s argument is that the decision was
22   unsupported and premised upon clearly erroneous findings of fact. (See ECF No.
23   41 at 16-25). Plaintiff contends it was an abuse of discretion to rely on medical
24   opinions of Physician Advisors (PA) Dr. Mardy-Davis and Dr. Fonkem because
25   neither PA examined Plaintiff or consulted with her treating physicians; both
26   unreasonably rejected her complaints of migraine pain as subjective and without
27   support; and both ignored objective evidence of her disability. (ECF No. 41 at 16-
28   23). Plaintiff asserts it was illogical to determine Plaintiff’s condition had improved

                                                 13
                                                                             16-cv-2613-BTM-BGS
1    based on the resolution of one migraine after an ER visit, and that the PA’s
2    ignored the medical opinions of Dr. Brock and Dr. Spier, both of whom found
3    Plaintiff was disabled. (ECF No. 41 at 25). Accordingly, Plaintiff claims she is
4    entitled to Long Term Disability (LTD) benefits based on the record. (ECF No. 41
5    at 25).
6          Defendant contends that the claim administrator provided a detailed
7    explanation for its decision, the decision does not conflict with the Plan language,
8    and the decision was well supported and not based on any clearly erroneous
9    factual findings. (ECF No. 42-1 at 21-24). Defendant argues that Plaintiff’s MS
10   diagnosis does not automatically render her disabled under the Plan, and that the
11   claim administrator reasonably found that the submitted medical information was
12   conclusory and did not constitute updated objective evidence of a disability to
13   support her claim from April 18, 2017 onward. (ECF No. 35 at 12-13). Defendant
14   further asserts the claim administrator properly relied on Dr. Mardy-Davis and Dr.
15   Fonkem’s analyses and opinions, and that the scant medical information supplied
16   supported the denial. (ECF No. 35 at 11-19).
17         The Ninth Circuit has recognized that reports of pain are often necessarily
18   subjective, and has remanded claims that were denied for lack of “objective”
19   evidence of disabling pain when it was difficult to provide such objective
20   measurements. See Salomaa v. Honda Long Term Disability Plan, 642 F.3d
21   666, 676 (9th Cir. 2011) (holding it was arbitrary to deny claim of chronic fatigue
22   syndrome for lack of objective evidence because “conditioning an award on the
23   existence of evidence that cannot exist is arbitrary and capricious”); Saffon v.
24   Wells Fargo & Co. Long Term Disability, 522 F.3d 863 9th Cir. 2008) (noting
25   “individual reactions to pain are subjective and not easily determined by
26   reference to objective measurements”). Courts also consider factors such as
27   whether, after citing a lack of objective evidence as a basis for denial, the plan
28   administrator failed to conduct its own examination or address the contrary

                                              14
                                                                         16-cv-2613-BTM-BGS
1    opinion of a treating physician. See, e.g., Salomaa, 642 F.3d at 676; Hegarty v.
2    AT&T Umbrella Benefit Plan No. 1109 F.Supp.3d 1250, 1258 (N.D. Cal. 2015).
3          In situations where a claimant was previously determined eligible for
4    disability benefits and the documentation shows no changes or improvements in
5    the disabling symptoms, courts have found subsequent denials “illogical” and
6    clearly erroneous. See Saffon, 522 F.3d at 871 (rejecting defendants’ rationale
7    that claimant’s LTD benefits should be denied because documentation showed
8    no “progression in degeneration” and holding “[i]n order to find [claimant] no
9    longer disabled, one would expect the MRIs to show an improvement, not a lack
10   of degeneration”); May v. AT&T Umbrella Ben. Plan No. 1, No. c-11-02204, 2012
11   WL 1997810 at *15-16 (N.D. Cal. June 4, 2012) (holding “to the extent the
12   updated medical records document essentially the same disabling symptoms that
13   the Plan previously found to be disabling, the Plan’s termination of [STD] benefits
14   was illogical and . . . supports a finding of clear error”). However, although an
15   initial finding of disability “may be considered evidence of the claimant’s
16   disability” in a subsequent claim or appeal, paying benefits at one point does not
17   “operate[ ] forever as an estoppel so that an insurer can never change its mind.”
18   Muniz v. Amec Const. Mgmt., Inc., 623 F.3d 1290, 1296-97 (9th Cir. 2010). And
19   to the extent an administrator received medical documentation containing
20   numerous contradictions between self-reported pain and objective findings, a
21   denial of benefits will be upheld. See Jordan v. Northrop Grumman Corp.
22   Welfare Benefit Plan, 370 F.3d 869 (9th Cir. 2004) (holding administrator did not
23   abuse discretion because claimant’s chart “had a number of objective and
24   subjective indications” that her fibromyalgia pain was not disabling, including
25   physician’s observations that claimant was in no acute distress and was freely
26   ambulatory, as well as claimant’s self-reported physical activities) overruled on
27   other grounds by Salomaa v. Honda Long Term Disability Plan, 642 F.3d 666
28   (9th Cir. 2011); Martin v. Aetna Life Ins. Co., 223 F.Supp.3d 973, 985-86 (C.D.

                                              15
                                                                         16-cv-2613-BTM-BGS
1    Cal. 2016) (upholding denial of benefits because treating physician’s findings
2    were in conflict with claimant’s self-reported pain and PA’s were not required to
3    take treating physician’s “one sentence recommendation . . . as conclusory
4    evidence of [claimant’s] disability”).
5          Upon reviewing the full administrative record, and applying these holdings,
6    the Court concludes that the decision was illogical and without support in
7    inferences that may be drawn from the facts in the record. See Stephan, 697
8    F.3d at 929. The decision was an abuse of discretion because the claim
9    administrator (1) unreasonably discounted Plaintiff’s subjective reports of pain;
10   (2) erroneously concluded that Plaintiff’s symptoms had improved; and (3) failed
11   to conduct its own examination or address the conflicting opinion of previous
12   PA’s and treating physicians.
13         A. The Claim Administrator Unreasonably Discounted Plaintiff’s
14            Subjective Reports of Pain.
15          “A plan’s denial is arbitrary to the extent that it was based on a consulting
16   phyisician’s implicit rejection of a Plaintiff’s subjective complaints of pain.” James
17   v. AT&T West Disability Benefits Program, 41 F.Supp.3d 849, 880 (N.D. Cal.
18   2014) (internal quotations and alterations omitted). Migraine pain is not readily
19   proven by laboratory tests, and work limitations that are consequential to that
20   pain “are likely to defy objective clinical proof.” Hegarty, 109 F.Supp. 3d at 1257;
21   see also Salomaa, 642 F.3d at 677 (finding significant the absence of any
22   objective test for chronic fatigue syndrome). “By effectively requiring ‘objective’
23   evidence for a disease that eludes such measurement” a plan “establishe[s] a
24   threshold that can never be met by claimants who suffer . . . no matter how
25   disabling the pain.” James, 41 F.Supp.3d at 881 (quoting Minton v. Deloitte &
26   Touche USA LLP Plan, 631 F.Supp.2d 1213, 1220 (N.D. Cal. 2009)).
27         Here, the primary ground for denying Plaintiff’s disability benefits was that
28   the documentation of her disability was too subjective. Dr. Fonkem deemed

                                               16
                                                                          16-cv-2613-BTM-BGS
1    Plaintiff’s “subjective complaints” insufficient evidence “of significant functional
2    deficits that would prevent [her] from performing her occupation.” (AR 300). Dr.
3    Mardy-Davis made general statements that “symptoms of headaches may be
4    improved” by adjusting work environments and administering medication, and
5    remarked upon a “lack of evidence of pain” and “lack of documentation of
6    diagnostic testing such as EMG/NCV demonstrating motor or sensory deficits.”
7    (AR 304). But there is no objective test for migraine pain, and the PA’s discount
8    the available evidence of years of repeated emergency visits and Plaintiff’s self-
9    reported debilitating pain from rebound migraines. The Court concludes that this
10   disregard for Plaintiff’s subjective complaints of pain and “reliance on the
11   absence of medical evidence that cannot exist [is] arbitrary and capricious and
12   thus unreasonable.” Hegarty, 109 F.Supp. 3d at 1257 (quoting Salomaa, 642
13   F.3d at 678).
14         B. The Claim Administrator Ignored Objective Evidence And
15            Erroneously Concluded Plaintiff’s Symptoms Had Improved.
16         The Court finds Defendant’s reasoning, that Plaintiff is no longer disabled
17   because she experienced brief relief between a migraine that sent her to the ER
18   and a migraine that required a Toradol injection, illogical given the nature of
19   migraines and the objective evidence of pain and attempts at pain management
20   in the record. See James, 41 F.Supp.3d at 880 (concluding administrator
21   abused discretion when it “essentially disregarded” plaintiff’s history of pain and
22   pain treatment since 2007 and failed to explain why that history was “insufficient
23   to find her unable to work).
24         The medical submission shows the same objective evidence of Plaintiff’s
25   pain that previous PA’s deemed disabling. In Dr. Duvall’s November 2015 report,
26   she stated, “[i]n general, one would not expect significant objective physical
27   exam findings or test results with migraine type headaches; however, if
28   headaches are severe and refractory, the condition can be disabling.” (AR 633).

                                               17
                                                                           16-cv-2613-BTM-BGS
1    She found Plaintiff disabled because “the severity of the headaches is supported
2    by [Plaintiff’s] ER visit, medication adjustments and changes, and need for
3    steroids” and that “[h]er condition may also be complicated by her Multiple
4    Sclerosis.” (AR 634). Similarly, Dr. Brock averred that Plaintiff was disabled and
5    incapable of work because the documentation demonstrated “the presence of
6    ongoing migraine headache” requiring “repeated medical visitations and medical
7    administrations” and a “history of multiple sclerosis with a progressive episode,
8    and experiencing weakness of bilateral lower extremities that required IV Solu-
9    Medrol.” (AR 382-83).
10         From April onward, Plaintiff submitted objective evidence of symptoms
11   consistent with Plaintiff’s history of pain and pain management that PA’s
12   previously found showed she was unable to work. Contrary to Defendant’s
13   characterization of Plaintiff’s claim, Plaintiff does not rely on the fact of her MS
14   diagnosis alone. (See ECF No. 35 at 12). The evidence submitted included
15   documentation of an emergency room visit for a severe and uncontrolled
16   migraine headache associated with MS, administration of different medications, a
17   Toradol injection two days later, and a note from her treating physician placing
18   her off work. The claim administrator thus improperly ignored updated subjective
19   and objective evidence demonstrating Plaintiff’s disability.
20         The claim administrator’s conclusion that Plaintiff’s follow-up call with Dr.
21   Rodriguez, in which she stated her symptoms were mitigated after the ER visit,
22   demonstrated that Plaintiff had improved and could work is unreasonable for a
23   couple of reasons. First, it is illogical to presume that Plaintiff’s statement
24   admitting reprieve from pain between migraines showed that she was able to
25   work. Plaintiff suffers from chronic, severe refractory migraine headaches; she
26   experienced some relief after receiving strong medications at her ER visit, and
27   attempted to manage her pain with Tylenol only to be administered a Toradol
28   injection two days later. (AR 339-345, 347). The nausea and headache she

                                               18
                                                                           16-cv-2613-BTM-BGS
1    experienced, described by the ER physician as “severe exacerbation” and
2    “inadequately controlled,” had persisted for a week prior to the ER visit. (AR 339-
3    345). The logical inference given her medical history is that her headache
4    returned and increased in severity over the intervening days, just as it had
5    previously. Migraines render individuals unable to withstand light or sound,
6    which Plaintiff’s work necessitates and previous PA’s have acknowledged, and
7    she was still suffering from them. (AR 469). Although Dr. Mardy-Davis and Dr.
8    Fonkem stated Plaintiff’s migraines could be controlled with medication, the
9    record shows that Plaintiff continued to take medications that failed to do so. (AR
10   342, 415-17, 420-21, 424, 428, 572-73).
11         Second, there are no inconsistencies between Plaintiff’s self-reporting and
12   the objective findings, as there were in cases cited by Defendant in which the
13   presiding court upheld the claim administrator’s decision. See Jordan v. Northrop
14   Grumman Corp. Welfare Benefit Plan, 370 F.3d 869, 880 (9th Cir. 2004); Martin
15   v. Aetna Life Ins. Co., 223 F.Supp.3d 973, 985-86 (C.D. Cal. 2016). Unlike the
16   claimant in Jordan, who reported performing very physical household chores that
17   the court found “cut against a determination of severe pain” from fibromyalgia,
18   here, Plaintiff has not reported any such inconsistent activities. Jordan, 370 F.3d
19   at 880. Plaintiff’s case is similarly distinguishable from Martin, where the
20   claimant complained of multiple joint pain and ligament tearing, but his xrays
21   “revealed a well-healed metacarpal trapezial fusion,” and he demonstrated
22   normal range of motion, strength, and sensations in a hand and wrist
23   examination. Id. at 977-78. To the contrary, no medical exam suggested Plaintiff
24   was not suffering from chronic migraines or that she was not debilitated when
25   one or a cluster struck. Moreover, Plaintiff’s diagnosis of chronic migraines and
26   MS exacerbation was supported by numerous ER and doctor’s visits, as well as
27   a history of meninigitis and MRIs showing multiple brain lesions from MS. Cf.
28   Jordan, 370 F.3d at 881 (concluding there was nothing arbitrary or capricious “in

                                              19
                                                                         16-cv-2613-BTM-BGS
1    finding inadequate, with the support of qualified physicians, a claim of disability
2    supported only by a diagnosis of fibromyalgia with no explanation of why it
3    should amount to a disabling condition”).
4          Finally, the Court notes that Dr. Fonkem mistakenly described Plaintiff’s
5    follow-up call with Dr. Rodriguez as an in-person exam. (See AR 300 (stating
6    “the patient saw V. Rodriguez following her ER visit for headache” and describing
7    it as an “exam”) (emphasis added)). Dr. Fonkem thus relied on more than one
8    clearly erroneous finding of fact in determining Plaintiff was not disabled.
9          Given the foregoing, it was clear error to conclude Plaintiff was able to work
10   simply because she experienced a reprieve between chronic, severe migraines
11   after an ER visit. The PA’s ignored objective evidence of unchanged debilitating
12   migraines, required clinical proof of Plaintiff’s pain that is unlikely to exist, and
13   erroneously characterized Plaintiff’s history of pain management. The claim
14   administrator’s denial of benefits was therefore arbitrary and capricious. See
15   Saffon v. Wells Fargo & Co. Long Term Disability, 522 F.3d at 871; May, 2012
16   WL 1997810 at *15-16.
17         C. The Claim Administrator Failed to Conduct its Own Examination or
18            Address the Conflicting Opinions of previous PA’s and treating
19            physicians.
20         Further reinforcing the Court’s conclusion that the claim administrator’s
21   decision was unreasonable is the administrator’s failure to (1) conduct its own
22   examination or (2) address the medical opinions of previous PA’s and Plaintiff’s
23   treating physician supporting a disability finding. See, e.g., Salomaa, 642 F.3d at
24   676; Hegarty v. AT&T Umbrella Benefit Plan No. 1109 F.Supp.3d 1250, 1258
25   (N.D. Cal. 2015).
26         The claim administrator did not meaningfully address the opinions of its
27   previous PA’s and Dr. Spier, Plaintiff’s treating physician. Although plan
28   administrators need not “accord special deference to the opinions of treating

                                                20
                                                                            16-cv-2613-BTM-BGS
1    physicians,” these opinions are relevant to determining whether the claim
2    administrator abused its discretion. See Black & Decker Disability Plan v. Nord,
3    538 U.S. 822, 823 (2003). Defendant contends that Dr. Spier’s conclusion that
4    Plaintiff is disabled is undermined by statements she made to a PA evaluating
5    Plaintiff from a psychiatry perspective. (ECF No. 42-1 at 23). Defendant urges
6    the Court to consider that after Dr. Spier relayed that Plaintiff’s legs were weak at
7    her last visit, she said Plaintiff’s “exams are not reliable because she gives way
8    and it is impossible to identify if there is any real weakness.” (AR 371). But this
9    statement relates to her leg weakness, not to her headaches, which are Plaintiff’s
10   primary disability for STD benefit purposes. (AR 371). Although Dr. Spier was
11   still “working on finding out why [Plaintiff] has so many headaches,” and she
12   suspected “some secondary gain,” she also said Plaintiff “has real illnesses” and
13   that she was investigating whether meningitis could be causing Plaintiff’s
14   headaches. (AR 371). Dr. Spier’s statements to the psychiatry PA therefore did
15   not “undermine[ ] any claim of disability,” as Defendant argues. (ECF No. 42-1 at
16   23). In addition, this was not one of the bases cited by the reviewing PA’s for
17   denying Plaintiff’s STD benefits, and so does not support Defendant’s argument.
18         Furthermore, Dr. Spier’s statements to the PA investigating Plaintiff’s
19   psychiatric fitness does not change the fact that neither Dr. Mardy-Davis nor Dr.
20   Fonkem successfully contacted Dr. Spier about Plaintiff’s migraine pain during
21   the period in question. The Court notes that a previously skeptical Dr. Duvall
22   changed her mind after consulting with Dr. Spier about Plaintiff’s condition. (AR
23   633-34). This failure to consult is not insignificant in this case, particularly where,
24   as Duvall noted, “[i]n general, one would not expect significant objective physical
25   exam findings or test results with migraine type headaches.” (AR 634).
26         Finally, to the extent that Dr. Mardy-Davis found fault in Plaintiff’s
27   submission because it lacked diagnostic testing, such as EMG/NCV
28   demonstrating motor or sensory deficits, Defendant should have ordered further

                                               21
                                                                           16-cv-2613-BTM-BGS
1    tests. (AR 304). The claim administrator reserved discretion to order such an
2    examination before determining whether to grant STD benefits under the Plan.
3    (AR 69-70). Nevertheless, no additional examination of the Plaintiff was
4    requested.
5            Accordingly, the Court concludes the claim administrator abused its
6    discretion in denying Plaintiff’s claim. The Court remands Plaintiff’s claim for the
7    awarding of STD benefits.
8            D. Long Term Disability Benefits
9            The Court agrees with Defendant that it is improper to make a
10   determination regarding LTD benefits at this juncture, and denies Plaintiff’s
11   request to hold she is entitled to LTD benefits before she has applied for them.
12   The Court remands this matter to the claims administrator to determine whether
13   Plaintiff is entitled to LTD benefits or would have been entitled to LTD benefits
14   had her STD benefits not terminated.
15      V.     CONCLUSION
16           Plaintiff’s Motion for Summary Judgment is granted in part, and
17   Defendant’s Motion for Summary Judgment is denied. The Court remands
18   Plaintiff’s claim for further proceedings consistent with this opinion. The Clerk
19   shall enter a final judgment accordingly.
20           IT IS SO ORDERED.
21   Dated: March 4, 2019
22
23
24
25
26
27
28

                                                 22
                                                                         16-cv-2613-BTM-BGS
